Shareholder meeting (unaudited) On April 28, 2009, an adjourned session of the Annual Meeting of the Shareholders of John Hancock Tax-Advantaged Dividend Income Fund was held at 601 Congress Street, Boston, Massachusetts at 2 p.m., Eastern Time for the purpose of considering and voting upon: Proposal 1: Election of six Trustees to serve until their respective successors have been duly elected and qualified. PROPOSAL 1 PASSED FOR ALL TRUSTEES ON ARIL 28, 2009. For Withheld Authority Charles L. Ladner Stanley Martin John A. Moore Gregory A. Russo Deborah C. Jackson John G. Vrysen Proposal 2: To adopt a new form of investment advisory agreement. PROPOSAL 2 PASSED ON APRIL 28, 2009. For Against Withheld Broker Non-Votes Proposal 3: To approve Analytic Investors, LLC as a subadviser to John Hancock Tax-Advantaged Dividend Income Fund. PROPOSAL 3 PASSED ON APRIL 28, 2009. For Against Withheld Broker Non-Votes
